Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the parties herein:
Mb. Tuttle: * * *
*******
At this time I offer to stipulate with Government counsel that the merchandise covered by the invoice herein was entered or withdrawn from customs warehouse for consumption after the effective date of the Customs Simplification Act of 1956, and was therefore appraised under Section 402(h) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, Second Session, said merchandise not being identified in the final list published in T.D. 54521.
I further offer to stipulate with Government counsel that, as to the merchandise on the invoice herein at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of Japan, in the usual wholesale quantities, and in the usual course of trade for exportation to the United *548States, were the invoice unit values shown on the invoice, plus the packing charges marked “X” in red ink.
I further offer that the appeal herein he submitted on this stipulation.
All other claims are abandoned.
Mb. Babb: After having conferred with the customs examiner, the Government so stipulates, your Honor.
Mb. Tuttle : And the plaintiff rests and submits.
Mb. Babb : Defendant rests and submits.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such values were the invoice unit values shown on the invoice, plus the packing charges marked “X” in red ink.
Judgment will be rendered accordingly.